t c memo united_states tax_court national industrial investors inc petitioner v commissioner of internal revenue respondent docket no filed date p a california corporation substantially prevailed in a tax_court case involving the deduction of business_expenses interest depreciation and net_operating_loss carryovers p then moved for an award of reasonable administrative and litigation costs pursuant to sec_7430 sec_1 held p's administrative costs were incurred prior to the issuance of the statutory_notice_of_deficiency and are therefore not recoverable held further r's litigation position was substantially justified as to all contended issues and p is therefore not entitled to an award of litigation costs this opinion supplements our previously filed opinion in national industrial investors inc v commissioner tcmemo_1996_151 donald del grande for petitioner elaine l sierra for respondent supplemental memorandum opinion nims judge this matter is before the court on petitioner's motion for litigation and administrative costs motion for costs filed pursuant to rule and sec_7430 on date unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure all section references are to sections of the internal_revenue_code in effect during and the merits of the underlying case were decided in national industrial investors inc v commissioner tcmemo_1996_151 filed date and to the extent necessary for the disposition of this motion the facts and holdings in tcmemo_1996_151 are incorporated herein by this reference we shall repeat the facts as necessary to clarify the following discussion respondent issued a statutory_notice_of_deficiency on date a petition was filed on date at that time petitioner nii a california corporation had its principal office pincite jackling drive hillsborough california on date respondent filed an answer to the petition which she subsequently amended twice the trial took place on date at san francisco california and petitioner thereafter filed its motion for costs respondent filed notice of objection to petitioner's motion for costs on date pursuant to the court's order no hearing has been requested and none is necessary rule a the issues for decision are whether petitioner qualifies as a prevailing_party for purposes of sec_7430 and if so whether the administrative and litigation costs petitioner seeks are reasonable a taxpayer considered a prevailing_party in a civil tax proceeding may be awarded a judgment for reasonable administrative and litigation costs incurred in that proceeding sec_7430 and a taxpayer must satisfy several conjunctive requirements to be deemed a prevailing_party sec_7430 91_tc_963 see 88_tc_492 the taxpayer must establish that the position_of_the_united_states in the civil_proceeding was not substantially justified sec_7430 substantially prevail in the litigation sec_7430 and if the taxpayer is a corporation meet the net_worth and number of employee requirements of u s c sec d b as in effect on the date of the enactment of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 sec_7430 courts will not award litigation costs under sec_7430 unless a prevailing_party has exhausted the administrative remedies available to such party with the irs sec_7430 moreover no award for reasonable administrative or litigation costs may be made with respect to any portion of the civil_proceeding during which a prevailing_party has unreasonably protracted such proceeding sec_7430 in the instant case respondent agrees that petitioner has substantially prevailed with respect to the amount in controversy exhausted the administrative remedies available to it not unreasonably protracted the proceedings and shown that the net_worth and number of employees requirements have been met respondent contends however that her position was substantially justified so that petitioner is not a prevailing_party for purposes of sec_7430 in the alternative respondent argues the amount of administrative and litigation costs claimed by petitioner is unreasonable since petitioner's motion for costs was filed prior to the enactment of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 it bears the burden of proving that respondent's position in the proceedings was not substantially justified or was unreasonable sec_7430 rule e polyco inc v commissioner supra pincite minahan v commissioner supra pincite 85_tc_927 the pre-1986 version of sec_7430 used the term unreasonable the tax_reform_act_of_1986 replaced unreasonable with not substantially justified 100_tc_457 this court and others have concluded that the substantial justification standard is essentially the prior law's reasonableness standard couched in new language huffman v commissioner 978_f2d_1139 n 9th cir affg in part revg in part and remanding tcmemo_1991_144 powers v commissioner supra pincite 88_tc_1329 for purposes of the administrative proceedings in this case respondent's position is that which she stated in the notice_of_deficiency sec_7430 see huffman v commissioner supra pincite7 for purposes of the court proceedings in this case respondent's position is that which she set forth in the answer to the petition as subsequently amended sec_7430 see huffman v commissioner supra pincite8 the administrative and litigation positions of respondent are substantially justified if they have a reasonable basis in both law and fact or are sufficient to satisfy a reasonable person e g 987_f2d_670 10th cir 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 powers v commissioner supra pincite for a position to be substantially justified substantial evidence must exist to support it 487_us_552 that phrase does not mean a large or considerable amount of evidence but rather 'such relevant evidence as a reasonable mind might accept as adequate to support a conclusion ' id pincite- quoting 305_us_197 respondent's position may be incorrect but substantially justified if a reasonable person could think it correct id pincite n thus whether respondent acted reasonably in the instant case ultimately turns upon the facts available to her which formed the legal basis for the position she took in the deficiency_notice and during the litigation devenney v commissioner supra pincite the fact that the commissioner eventually loses or concedes a case does not by itself establish that her position is unreasonable 931_f2d_1044 5th cir 106_tc_76 however it clearly remains a factor to be considered 967_f2d_116 5th cir affg in part and revg in part tcmemo_1991_189 estate of perry f 2d pincite powers v commissioner supra pincite where the facts on which the commissioner relies are not unusually scanty or unworthy of belief the failure of the facts to convince the court of the ultimate persuasiveness of the respondent's position generally is not reason to hold that her position is unreasonable or without substantial justification 91_tc_367 issue whether petitioner qualifies as a prevailing_party a recovery_of administrative costs sec_7430 for present purposes limits recoverable administrative costs to those incurred on or after the date of the notice_of_deficiency and up to the time the petition was filed sec_7430 see huffman v commissioner supra pincite petitioner claims dollar_figure as recoverable administrative costs based on accounting fees of dollar_figure incurred between date and date and legal fees of dollar_figure incurred from date to date however the notice_of_deficiency was not issued until date petitioner thus seeks administrative costs for accounting and legal fees that it admittedly incurred prior to the date of the statutory_notice_of_deficiency consequently we hold that petitioner cannot recover any of these costs b recovery_of litigation costs petitioner seeks recovery_of litigation fees and costs in the total amount of dollar_figure in her original answer respondent averred that petitioner had not fully substantiated claimed expenditures their deductibility or their business_purpose thereby denying petitioner's allegations that it had paid_or_incurred all the expenses in dispute as ordinary and necessary business_expenses moreover respondent denied that petitioner was entitled to claim depreciation_deductions as well as deductions for disputed net_operating_loss carryovers respondent also disputed petitioner's contention that no part of any underpayment was attributable to negligence or failure to comply with applicable rules or regulations as revised in subsequent amendments to the answer respondent's litigation position came to include an issue of unreported services income and a related addition_to_tax for negligence in some cases courts have adopted an issue-by-issue approach to sec_7430 apportioning the requested awards between those issues for which respondent was and those issues for which respondent was not substantially justified see 51_f3d_34 5th cir swanson v commissioner supra we follow that approach here and separately discuss whether respondent's position on each issue was substantially justified disallowed current business_expenses respondent disallowed the claimed business_expenses for and as a result of petitioner's failure to substantiate the expenditures and or their business_purpose at trial we held that expenses respondent had found unsubstantiated were in large part not allowable reflecting the reasonableness of respondent's position at least as to the inadequately documented expenses respondent conceded some deductions and admitted that petitioner had substantiated some of the expenditures that had been in controversy although she maintained that such expenditures lacked a business_purpose the court substantially sustained petitioner as to many of these expenses although respondent has conceded that petitioner has not unreasonably protracted the proceedings we note that petitioner repeatedly failed to respond adequately to respondent's requests for records and documents and refused to permit respondent the opportunity to meet with frances byrne petitioner's president to explore further the nature of its business and the purpose of the corporation's expenditures moreover correspondence between the parties' counsel reveals that records introduced at trial were not continually available to respondent's counsel and some were produced as late as date one year after the petition was originally filed in light of the lack of evidence available to respondent her position was not unreasonable furthermore respondent's litigation position disputing expenses that the court ultimately found allowable did not rest on evidence that was scant or unworthy of belief vanderpol v commissioner supra pincite respondent relied on testimony and trial exhibits showing that petitioner's only asset and overwhelming source of its income during and was a triple net_lease a purely passive_activity testimony from petitioner's own accountant tended to show that petitioner's business records did not reflect income from activities other than holding the leased premises moreover a reasonable person could discount evidence of founder and former principal_shareholder charles byrne's consulting activities on behalf of nii that endeavored to show petitioner did not engage solely in a passive_activity therefore respondent reasonably argued that such a passive_activity would generate virtually none of the disallowed deductions other than interest and depreciation expenses discussed infra pp the court holds that respondent was substantially justified in maintaining her position on the issue of current business_expenses so that the parties could present their conflicting evidence to the court and so we could judge the weight to be given to testimony concerning the business_purpose of the claimed expenses see devenney v commissioner t c pincite boyle v commissioner tcmemo_1995_74 creske v commissioner tcmemo_1990_318 affd 946_f2d_43 7th cir porter v commissioner tcmemo_1986_465 disallowed current interest_expenses petitioner argues that respondent unreasonably refused to stipulate before trial the deductibility of interest on a dollar_figure san franciso federal savings mortgage the san francisco loan on certain leased property the burke property however petitioner's representatives did not complete and sign the stipulation until date--3 days before trial moreover petitioner was dilatory in providing evidence to show nii's complete debt obligations providing some information on the loans as late as date cf devenney v commissioner t c pincite a case in which respondent was held not to have unreasonably refused to concede an issue where petitioners withheld crucial evidence in the form of witnesses and their testimony respondent might have conceded the issue many months prior to trial if petitioner had provided its records when originally requested see currie v commissioner tcmemo_1989_23 in light of such behavior the court holds that respondent was substantially justified in waiting until her opening argument to concede the deductibility of the san francisco federal mortgage interest_expense for and see 740_f2d_843 11th cir brice v commissioner tcmemo_1990_355 affd without published opinion 940_f2d_667 9th cir r c lindsey plumbing inc v commissioner tcmemo_1988_73 rouffy v commissioner tcmemo_1987_5 at trial respondent continued to dispute whether interest on another obligation secured_by the burke property namely the mcmahon note was currently deductible arguing that the all_events_test had not been satisfied see 481_us_239 253_f2d_326 5th cir the mcmahon note provided for 7-percent interest compounded annually starting on date with any unpaid principal and interest due and payable on date the terms of the mcmahon note required no payment until date the day before the termination of the burke lease if the burke property were sold however the note would become immediately due and payable respondent argued that the interest_expense on the mcmahon note was not allowable since the payment of the principal was contingent and dependent on the disposition of the burke property and the note was subordinated to another obligation id pincite although we found respondent's logic on this issue less than compelling at trial that does not mean that her position lacked any reasonable basis ie was not substantially justified see vanderpol v commissioner t c pincite there was no indication that respondent's evidence was unusually scanty or unworthy of belief nor any reason to suspect that respondent had taken her position for any other purpose other than to prevail in the litigation we have stated in the past petitioners point only to the ultimate failure of respondent's argument to show that her position was unreasonable if a party can be chastised for such a failure then every losing party must be so chastised such an interpretation does not manifest congress' intention in enacting sec_7430 id citations omitted disallowed current depreciation_deductions respondent disallowed depreciation_deductions of roughly dollar_figure in both and claiming that petitioner failed to establish the depreciable basis and a method_of_depreciation for the burke property the court substantially sustained petitioner at trial although we ordered depreciation_deductions to be recalculated in a slightly lower amount we found that senter associates senter a partnership incorporated and formed petitioner contributing all senter's assets in a sec_351 transaction in which no gain was recognized and that the basis of the burke property was carried over to petitioner from senter despite our determination in favor of petitioner we note that nii provided incomplete documents to establish the depreciable basis in the burke property and the underlying transactions and that the facts surrounding nii's acquisition of the property in connection with the formation of nii were extremely murky respondent reasonably argued that the old books_and_records relied upon by petitioner were insufficient to prove the basis of the burke property since they were often unreliable and incomplete cf 75_tc_497 holding that the taxpayer's accounting_records standing alone could not establish the cost_basis of its assets the record was almost devoid of evidence of senter associate's basis in the burke property moreover the incorporation arrangement was unusual in that the only evidence that charles byrne held an interest in senter was his testimony that he had loaned one of the partners money to invest in senter with the understanding that half of that interest would later be transferred to him a reasonable person could conclude such testimony lacked credibility and that the exact nature of the alleged sale of the burke property to senter and senter's basis in the property required the court's determination in 850_f2d_242 5th cir the court observed the more difficult it is to appraise a building the more leeway we must give the irs before concluding that its position is 'unreasonable' or 'not substantially justified ' analogously the more difficult a building's basis is to establish the more leeway the court should accord the irs before concluding its position is unreasonable as a result we hold respondent substantially justified in her position on this issue net_operating_loss carryforwards respondent denied net operating losses claimed by petitioner in excess of dollar_figure in and used as part of the carryover loss for based on nii's failure to establish that any losses were in fact incurred in the years and petitioner's net_operating_loss carryovers were premised on a business_expenses b interest_expenses c depreciation_deductions and d losses of petitioner's subsidiaries incurred in those years in october of petitioner destroyed most of the underlying documentation for its expenses from to or keeping only its unaudited books of original entry other books based on them and some checks for its two wholly owned subsidiaries national for sale by owner realty corp sale by owner and far western real_estate corp far western the court found nii not entitled to most of the operating losses from the prior years that were carried over to except for depreciation and interest_expenses and the expenses of sale by owner and far western a respondent contended that petitioner did not establish that prior year losses were based on deductible business_expenses under sec_162 rather than on nondeductible personal expenses under sec_262 moreover petitioner's own accountant could not vouch for the accuracy of nii's extant books_and_records and virtually no other testimony concerned their accuracy the fact that respondent prevailed on this issue at trial confirms that her position was substantially justified b interest_expense deductions for several loans secured_by the burke property including the san francisco loan also formed part of the claimed net operating losses from years prior to and the property collateralized a dollar_figure loan from a group of investors investor group loan from date until date on date owens financial group inc lent petitioner dollar_figure owens loan respondent conceded in her opening statement that petitioner was entitled to deduct the interest on the san francisco loan in and see supra pp but did not concede the deductibility of the interest on that loan which substantially contributed to petitioner's net_operating_loss for that year documents verifying the purpose of interest_expenses and the use of the loan proceeds were not provided to the examining agent and petitioner repeatedly failed to respond adequately to requests for records and documents moreover we invited petitioner to move to reopen the record for the sole purpose of offering additional evidence regarding the san francisco loan interest_deduction for the period of date to date the lack of evidence in the record suggests that respondent reasonably contested the deduction for this period for the investor group and owens loans we observed that the interest rates were unknown but found that a reasonable rate of interest on these notes would be percent simple interest per annum we directed that interest deductions from these notes were to be recalculated on this basis under rule since the interest rate was unknown and had to be determined by the court and the ending balance for the investor group loan was not in evidence respondent reasonably contested these deductions as well c our discussion supra pp as to the substantial justification of respondent's position regarding depreciation_deductions for and is equally applicable to depreciation_deductions that form part of petitioner's net operating losses for prior years d the losses of petitioner's subsidiaries for the years prior to and comprise the fourth category of net_operating_loss carryforwards we found claimed losses from two of these subsidiaries controlled casting systems corp and national industrial management corp unreliable and therefore disregarded them as for the subsidiary losses the court did allow see supra p respondent's position was nevertheless justified based on the lack of adequate substantiation alone see porter v commissioner tcmemo_1986_465 no records receipts or invoices of the subsidiaries' business transactions were provided virtually the only documentary_evidence of the pertinent loss_year expenses of nii's subsidiaries for prior years is their unaudited books of original entry and general ledgers and some canceled checks since the records provided by petitioner were not dispositive respondent reasonably submitted the issue to the court for resolution see santa maria v commissioner tcmemo_1995_64 grace foreign exch corp v commissioner tcmemo_1995_63 negligence_penalty based on resulting underpayments we held petitioner liable for accuracy-related_penalties for negligence under sec_6662 to the extent that the deductions the court denied resulted in an underpayment for and petitioner's failure in numerous respects to comply with the requirements for maintaining adequate_records itself warrants the negligence_penalty yee v commissioner tcmemo_1985_379 affd without published opinion 822_f2d_62 9th cir among other things petitioner destroyed books_and_records needed to prove its net operating losses failed to maintain records necessary to substantiate its deductions and intermingled the nondeductible mileage of one car with the deductible mileage of another thus we hold respondent substantially justified in her position regarding the negligence penalties lot services income the deficiency in income_tax asserted by respondent in an amendment to her answer revolved around services performed by far western for a third party international marketing limited iml sometime in the mid-1980s as payment iml gave petitioner a parcel of land known as lot despite being accrual_method taxpayers petitioner and its subsidiary failed to include in income the amount due for services performed for iml petitioner subsequently conceded dollar_figure of services income for as a result the court holds respondent substantially justified in her position on this issue lot services income negligence_penalty although we ruled that respondent failed to carry her burden_of_proof to establish negligence for this penalty asserted in an amendment to her answer a factual and legal predicate existed for respondent's position neither charles byrne nor the person who represented the seller could explain the circumstances of the lot transaction see grace foreign exch corp v commissioner supra many facts indicated to respondent that the underpayment due to the lot transaction resulted from petitioner's failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code as required to establish negligence respondent demonstrated that petitioner's representatives knew of certain documents in evidence in this case and were familiar with the lot transaction at the time the return was filed nii's representatives knew that lot was of far greater value than the dollar_figure note given in exchange for it in furthermore charles byrne was sophisticated in business matters testimony revealed a lack of cooperation with respondent as well as attempts to conceal the transaction and mislead petitioner's own accountant finally documentary_evidence established the substantial value of lot thus we hold that respondent was substantially justified in her position issue whether the administrative and litigation costs sought by petitioner are reasonable since we hold that petitioner cannot recover administrative costs incurred prior to the issuance of the notice_of_deficiency and that petitioner is not entitled to litigation costs since respondent was substantially justified in her position with respect to all of the litigated issues we need not address the issue of whether the costs claimed by petitioner are reasonable for all of the above reasons we hold that petitioner is not entitled to administrative and litigation costs pursuant to sec_7430 to reflect the foregoing an appropriate order will be issued denying the motion for litigation and administrative costs
